Citation Nr: 1737104	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for coronary artery disease (CAD).

2.  Entitlement to a rating higher than 10 percent for residuals of wound to the right interior thigh, muscle group XIV.  

3.  Entitlement to a compensable rating for residuals of wound to the left anterior abdomen, muscle group XIX.

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2005, June 2009 and July 2011 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The June 2005 decision continued a 50 percent disability rating for PTSD, the June 2009 rating decision increased the rating for residuals of right interior thigh, muscle group XIV to 10 percent effective May 8, 2008 (date of claim), and continued a 0 percent rating for residuals of wound to the left anterior abdomen, muscle group XIX.  The July 2011 rating decision granted service connection for CAD associated with herbicide exposure and assigned a 10 percent rating effective May 8, 2008 and a 60 percent rating effective November 15, 2010.

The issues were remanded by the Board in April 2016 for further development.  At that time, the Veteran was in receipt of a 50 percent disability rating for PTSD.  In a January 2017 rating decision, the Veteran was granted a 70 percent disability rating for PTSD.  The issue above reflects this change.  

Of note, in that same January 2017 rating decision, the Veteran was granted a total disability rating on the basis of unemployability (TDIU) effective December 14, 2004 and special monthly compensation under 38 U.S.C. 1114 (s) was granted effective November 15, 2010.  As the Veteran was granted TDIU effective December 14, 2004, the date of his claim for individual unemployability, the issue of entitlement for a TDIU on an extraschedular basis, as remanded in the April 2016 remand, has been rendered moot.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing; a transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Board remanded the Veteran's increased rating claims for coronary artery disease and residuals of injuries to the right interior thigh, muscle group XIV, and residuals of injuries of the left anterior abdomen, muscle group XIX.

The Veteran was afforded a VA examination for his heart and muscle disabilities in May 2016. 

Regrettably, in the Veteran's heart examination report it was noted that, for unknown reasons, an EKG had not been completed.  The examination report thus failed to note whether there was left ventricular dysfunction with an ejection fraction of less than 30 percent.  As this is amongst the criteria for the higher 100 percent disability rating, such findings must be obtained considered in a new examination.  

Similarly, the Veteran was afforded VA examinations of the XIV and XIX muscle groups in May 2016, however, the examination noted some loss of deep fascia but failed to note whether this was related to the Veteran's abdomen or thigh injury.  Further, previous examinations do not note any deep fascia loss and the new finding of deep fascia loss should be discussed in greater detail.  Thus a new examination is warranted.  

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Finally, the claims file includes an April 2005 report in which it is noted that the Veteran was denied disability benefits from the Social Security Administration (SSA).  The records related to the SSA's determination have not been associated with the file and may be relevant, and therefore should be obtained.  Additionally, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.  Additionally, obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.
  
2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his coronary artery disease.  All necessary testing should be conducted (to include EKG [echocardiogram] and chest x-ray, if necessary), the examiner should report at what METs workload the Veteran reports such symptoms as dyspnea, fatigue, angina, dizziness, or syncope, and the Veteran's left ventricular ejection fraction should be noted.  The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.

The examiner should provide an explanation for all opinions expressed.

3.  Schedule the Veteran for an examination to determine the current severity of his service-connected residuals of right interior thigh, muscle group XIV and residuals of left anterior abdomen, muscle group XIX disabilities.  The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should address the following: 

a) The examination report with respect to the muscle injury to groups XIV and XIX should include a complete history of the nature of the sustained wound and extent of the injury, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies and whether the injury was a deep penetrating wound involving muscle tissue.

b) The examiner should also comment as to whether the disability associated with muscle groups XIV and XIX would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.

The examiner should provide an explanation for all opinions expressed.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


